The facts, issues, trial, and judgment in this case are in all respects identical with those involved in the case ofDavis Bros.   Burke et al. v. Le Flore, infra, 110 P. 782, and the holding of the court and judgment rendered herein are the same as in that case. The judgment of the trial court is accordingly reversed, and the case remanded, with instructions to set aside the judgment heretofore rendered and dismiss the action.
TURNER, KANE, and HAYES, JJ, concur; WILLIAMS, J., concurs in the conclusion. *Page 734